FILED
                            NOT FOR PUBLICATION                             JUL 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KIMBERLY YOUNG and CRAIG                         No. 09-36025
YOUNG, wife and husband and the
marital community comprised thereof,             D.C. No. 2:07-cv-02008-RSL

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

REGENCE BLUESHIELD, a Washington
non-profit corporation and JOHN DOES, 1
to 25,

              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                        Argued and Submitted July 15, 2010
                               Seattle, Washington

Before: RYMER and N.R. SMITH, Circuit Judges, and CEBULL, Chief District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard F. Cebull, United States District Judge for the
District of Montana, sitting by designation.
      Kimberly and Craig Young appeal the district court’s dismissal of their

claims against Regence Blueshield under Rules 12(b)(1), 12(b)(7), and Rule 19 of

the Federal Rules of Civil Procedure. The district court acted within its discretion

in dismissing the case under Rule 12(b)(7) for failure to join a required party.

                                          1.

      A party is a required party to an action under Rule 19 if “the court cannot

accord complete relief among existing parties” in the absence of that party. Fed. R.

Civ. P. 19(a)(1)(A). The district court did not abuse its discretion in determining

that the “Preferred Providers” were required parties because the Youngs sought to

require that the Preferred Providers (who would not be bound by a district court

decision in this case) bill them at the lower rate.1 Because this ground is alone

sufficient to make the Preferred Providers required parties, we need not address

whether the Preferred Providers “claim[] an interest” in the lawsuit under Rule

19(a)(1)(B).




      1
         Requiring Regence to rewrite its Subscriber Agreements to state clearly
that the subscriber would be billed for services for which benefits were exhausted
at the provider's non-contracted rates would be a pyrrhic victory that would not
provide the class “meaningful relief.” Cf. Disabled Rights Action Comm. v. Las
Vegas Events, Inc., 375 F.3d 861, 879–80 (9th Cir. 2004). The language at issue in
this case is, in any event, no longer in the Agreements.

                                           2
      The district court did not abuse its discretion in determining that the required

parties (some 22,000 entities) could not feasibly be joined. See, e.g., Eldredge v.

Carpenters 46 Northern California Counties Joint Apprenticeship & Training

Comm., 662 F.2d 534, 536 (9th Cir. 1981) (discussing how joinder of 4500

employers proved impossible). Finally, the Youngs have an adequate alternative

remedy (administrative appeal) and the equities of the case do not preclude

dismissal.

                                           2.

      Prior to dismissing the case for failure to join required parties, the district

court dismissed the Youngs’ state law damage claims under Rule 12(b)(1) for lack

of standing. We may affirm on any ground supported by the record. McSherry v.

City of Long Beach, 584 F.3d 1129, 1135 (9th Cir. 2009). Since the Rule 12(b)(7)

analysis above also applies to the state law damage claims, we affirm the district

court’s dismissal of these claims without reaching the question of standing.

      AFFIRMED.




                                           3